Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-10, 12, and 13 are objected to because of the following informalities.  Appropriate correction is required.
	Re Amended Claim 1 Lines 2-4, the claim could read, “…on a flexible container comprising: a capping member …further comprising a curved plugging portion ….”
	Re Amended Claim 12 Line 1, the claim could read, “A method of manufacture of the closure assembly ….”
	Re Amended Claim 13 Lines 1-2, the claim could read, “A method of closing the opening defined by the spout provided on the flexible container ….”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatomi et al. (JP 2015187005) [Yatomi].
Re Amended Claim 1, Yatomi – a tamper-evident stopper cap for a container – discloses a closure assembly [Fig. 1] for closing an opening defined by a spout [70] provided on a flexible container [Fig. 6d] comprising, a capping member [1] for covering the opening and further comprising a curved plugging portion [15] extending outwardly at its outermost periphery forming a surface for the attachment of a substantially fracturable retaining skirt [13], the substantially fracturable retaining skirt being disposed about at least a portion of the periphery of the plugging portion and being attached to and projecting substantially perpendicularly from the surface and substantially parallel with the lengthwise orientation of the curved plugging portion [Fig. 1], and the substantially fracturable retaining skirt comprising a tear end [30] and an attachment end [Fig. 6d] at opposing ends of the substantially fracturable retaining skirt, the tear end having a grip means [5] attached thereto and a weakening at the area of attachment of the substantially fracturable retaining skirt to a surface of the curved plugging portion, and the attachment end having a substantially secure attachment [25] at the area of attachment of the substantially fracturable retaining skirt to the surface of the curved plugging portion; wherein the substantially fracturable retaining skirt is configured to be fracturable upon application of force from the grip means away from the curved plugging portion but the attachment end of the substantially fracturable retaining skirt is configured to be non-fracturable and the application of force at the attachment end permits the release of the curved plugging portion [Fig. 6d, and Page 7 Lines 1-3].

    PNG
    media_image1.png
    362
    408
    media_image1.png
    Greyscale

Re Amended Claim 2, Yatomi discloses the curved plugging portion is curved about a substantially central axis [Fig. 1].
Re Amended Claim 4, Yatomi discloses the curved plugging portion is configured to abut against an inner wall of the spout defining an opening on a flexible container to plug the opening and substantially enclose the contents of the flexible container therein [Fig. 1].
Re Amended Claim 5, Yatomi discloses the substantially fracturable retaining skirt comprises a substantially annular securement means configured to grip at least a portion of an exterior surface of the spout defining an opening on a flexible container [Fig. 1].
Re Amended Claim 6, Yatomi discloses the substantially annular securement means comprises one or more annular ridges [19] projecting inwardly from the substantially fracturable retaining skirt to abut against at least a portion of the exterior surface of the spout defining an opening on a flexible container, or grip at least a portion of a lip provided on the exterior surface of the spout [Fig. 1].
Re Amended Claim 7, Yatomi discloses the attachment of the substantially fracturable retaining skirt to the surface of the curved plugging portion is weakened by a reduction in the thickness of a material [27] forming the closure assembly at the area of attachment of the substantially fracturable retaining skirt to the surface of the curved plugging portion, but not at the area of attachment of the attachment end of the retaining skirt [Page 5 Lines 29-37].
Re Amended Claim 12, Yatomi discloses a method of manufacture of a closure assembly according to amended claim 1 wherein the closure assembly is moulded from a plastic or plastic composite material and a weakening between the substantially fracturable retaining skirt and the surface of the curved plugging portion is formed by moulding the weakening into the closure assembly, by cutting the weakening into the closure assembly or by stamping the weakening into the closure assembly formed by moulding [Page 9 Lines 1-4].
Re Amended Claim 13, Yatomi discloses A method of closing an opening defined by a spout provided on a flexible container comprising positioning the curved plugging portion of a closure assembly according to claim 1 over the opening and engaging the substantially fracturable retaining skirt about at least a portion of an exterior surface of the spout [Figs. 1 and 6a].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yatomi as applied to amended claim 2 above in view of Heubl (3,343,700).
Re Amended Claim 3, Yatomi does not expressly disclose that the curved plugging portion is further characterised by a hollow semi dome shape, the convexity of the curved plugging portion extending downwardly, and a substantially annular projection extending outwardly from an edge of the curved plugging portion to provide a surface for the attachment of the substantially fracturable retaining skirt.  However, Heubl – a bottle stopper – discloses the curved plugging portion [Heubl, 6] is further characterised by a hollow semi dome shape, the convexity of the curved plugging portion extending downwardly, and a substantially annular projection [Heubl, 12] extending outwardly from an edge of the curved plugging portion to provide a surface for the attachment of the substantially fracturable retaining skirt [Heubl, Fig. 1 and 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the hollow semi-dome structure for the cap in the spout of the container.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the plugging portion of the Yatomi cap to have a hollow semi-dome structure to seal the container opening, before the effective filing date of the invention with predictable and obvious results, as the semi-dome structure acts as a spring force to be able to seal the container opening [Heubl, Col. 4 Lines 22-29].
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yatomi as applied to amended claim 7 above in view of Perrin et al. (2007/0023383) [Perrin].
Re Amended Claim 8, Yatomi does not expressly disclose that the area of attachment of the substantially fracturable retaining skirt to the surface of the curved plugging portion comprises a notch at the tear end to aid the tearing of the substantially fracturable retaining skirt and unplugging of the curved plugging portion.  However, Perrin – a threadless cap with a tamper evident structure – discloses the area of attachment of the substantially fracturable retaining skirt to the surface of the curved plugging portion comprises a notch [Perrin, between surfaces 33 and 34, Fig. 5] at the tear end to aid the tearing of the substantially fracturable retaining skirt and unplugging of the curved plugging portion.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a notch structure between the retaining skirt portion.  One of ordinary skill would be able to modify the tearable portion of the Yatomi closure to have a notch structure, before the effective filing date of the invention with predictable and obvious results, in order to form a space to show the location of the tearing tab [Perrin, Fig. 5].
Re Amended Claim 9, Yatomi in view of Perrin discloses the claimed invention according to Amended Claim 8 above; further, the combination discloses the grip means comprises an annular ring [Yatomi, 5] to aid the gripping of the grip means by a user and the application of force on the grip means away from the curved plugging portion by the user [Yatomi, Figs. 6a-6d].
Re Amended Claim 10, Yatomi in view of Perrin discloses the claimed invention according to Amended Claim 9 above; further, the combination discloses the grip means comprises an annular ring [Yatomi, 5] attached to the tear end of the substantially 4fracturable retaining skirt extending outwardly from the substantially fracturable retaining skirt [Yatomi, Figs. 6b and 6d].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736